Exhibit 10.15

CONSENT, WAIVER AND AMENDMENT TO CREDIT AGREEMENT

This CONSENT, WAIVER AND AMENDMENT, dated as of December 23, 2011 (this
“Consent”), among MVC CAPITAL, INC., a Delaware corporation (the “Company”), MVC
FINANCIAL SERVICES, INC., a Delaware corporation (“MVCFS”, and together with the
Company, each a “Borrower”, and collectively, the “Borrowers”), the Lenders
identified on the signature pages hereto (the “Lenders”), and GUGGENHEIM
CORPORATE FUNDING, LLC, as administrative agent for the lenders (in such
capacity, the “Administrative Agent”), waives certain provisions of the Credit
Agreement, dated as of April 27, 2006 (as amended to the date hereof and as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrowers, the institutions from time to
time party thereto as Lenders, and the Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested the Waivers and the Amendment (each as
defined below) from the Administrative Agent and the Required Lenders on the
terms and subject to the conditions herein provided;

WHEREAS, the Administrative Agent and the Required Lenders consent to the
Waivers and the Amendment on the terms and subject to the conditions herein
provided;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

Section 1. Defined Terms.

As used in this Consent, the terms listed in this Section 1 shall have the
respective meanings set forth in this Section 1:

“Second Waiver Trigger Event” means the consummation of [a material liquidity
event in the first fiscal quarter of 2012].

“Ohio Medical Guarantee” means the Company’s guarantee of payment to the holders
of shares of Series B Preferred Equity of Ohio Medical Corporation, a Delaware
corporation (“Ohio Medical”), of (i) the $19,000,000 original aggregate purchase
price of such shares, (ii) the cumulative dividends to which such shares are
entitled pursuant to the Amended and Restated Certificate of Incorporation of
Ohio Medical, (iii) indemnification amounts to which any holder of Series B
Preferred Equity is entitled for any out-of-pocket costs or expenses arising
from any third-party claim against such holder or from the enforcement of the
Guaranty, dated as of November 30, 2011, executed by the Company in favor of the
holders of Series B Preferred Equity (the “Guaranty”) pursuant to
Section 6.13(a) of the Series B Preferred Equity Purchase Agreement dated as of
November 30, 2011 between Ohio Medical and the holders of Series B Preferred
Equity, and (iv) certain interest that will accrue under the Guaranty on any
payment required by the Company under the Guaranty in the event that such
payment



--------------------------------------------------------------------------------

is more than 30 days overdue because the Company is restricted from making such
payment for reasons described in the Guaranty (such interest being referred to
in the Guaranty as the “Guarantor Premium”).

Section 2. First Consent and Waiver (the “First Waiver”).

Notwithstanding anything in the Credit Agreement or any Loan Document to the
contrary, effective as of the First Waiver Effective Date (as defined in
Section 5(a) hereof) and subject to the satisfaction (or due waiver) of the
conditions set forth in Section 5(a) hereof, Required Lenders hereby consent to
(i) the waiver of compliance with Section 6.1(b) (Interest Coverage Ratio) of
the Credit Agreement solely for the fiscal quarter ending October 31, 2011 and
(ii) Ohio Medical Guarantee; provided, that the Ohio Medical Guarantee shall
constitute Indebtedness but not an Eligible Debt Investment of the Company for
all purposes under the Loan Documents.

Section 3. Second Consent and Waiver (the “Second Waiver”; together with the
First Waiver, the “Waivers”).

Notwithstanding anything in the Credit Agreement or any Loan Document to the
contrary, effective as of the Second Waiver Effective Date (as defined in
Section 5(b) hereof) and subject to the satisfaction (or due waiver) of the
conditions set forth in Section 5(b) hereof, the Required Lenders hereby agree
to the following modifications to the Credit Agreement:

(a) Section 6.1(b) (Interest Coverage Ratio) shall be amended and restated in
its entirety as follows:

“Permit the ratio of EBIT (excluding any interest or other income received on
account of the BB&T Investments) to Interest Expense (excluding all Interest
Expense related to the Indebtedness pursuant to the BB&T Credit Facility) of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis as
of the last day of each fiscal quarter (for such fiscal quarter) set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Interest Coverage Ratio

July 31, 2012

   1.00 to 1.00

October 30, 2012

   1.25 to 1.00

January 31, 2013

   1.25 to 1.00

April 30, 2013

   1.75 to 1.00”

(b) Any failure by the Company to comply with Section 6.1(b) (Interest Coverage
Ratio) solely with respect to the fiscal quarters ending January 31, 2012 and
April 30, 2012 shall be waived.

(c) Section 6.1(d)(ii) (Asset Coverage) shall be amended and restated in its
entirety as follows:

“Permit the ratio of (1) the sum of Unrestricted Cash (excluding any BB&T
Investments that are Cash Equivalents) plus Eligible Debt Investments (excluding
any

 

2



--------------------------------------------------------------------------------

Investments in any obligor organized or incorporated in under the laws of a
jurisdiction other than the United States of America in excess of 25% of the
aggregate amount of Eligible Debt Investments) to (2) Consolidated Debt
(excluding all Indebtedness pursuant to the BB&T Credit Facility) to be less
than the ratio set forth below as of the last day of each fiscal quarter set
forth below:

 

Fiscal Quarter

   Ratio  

January 31, 2012

     1.75 to 1.00   

April 30, 2012

     1.75 to 1.00   

July 31, 2012

     2.00 to 1.00   

October 30, 2012

     2.00 to 1.00   

January 31, 2013

     2.25 to 1.00   

April 30, 2013

     2.25 to 1.00   

provided, that with respect to Guarantee Obligations incurred by the Company or
its Subsidiaries permitted under this Agreement, upon receipt by the
Administrative Agent of evidence that a note or other debt instrument will be
issued to the Company or such Subsidiary at the time of payment of such
Guarantee Obligations, on terms satisfactory to the Administrative Agent,
evidencing the amounts owing under such Guarantee Obligation from the Person on
whose behalf such Guarantee Obligation was undertaken, the face value of such
note or debt instrument shall be included in the calculation of “Eligible Debt
Investments” solely for purposes of this Section 6.1(d)(ii).”

Section 4. Amendments to Credit Agreement (the “Amendment”).

The Credit Agreement is, effective as of the First Waiver Effective Date and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 5(a) hereof, hereby amended as follows:

(a) Section 1.1 (Defined Terms) shall be amended by inserting the following
definition in such Section 1.1 in the appropriate place to preserve the
alphabetical order of the definitions.

“MVC Cayman”: MVC Cayman, a Cayman Islands exempted company.

(b) Section 6.1(d)(i) (Asset Coverage) shall be amended and restated in its
entirety to read as follows:

“Permit the ratio of Total Assets (excluding (x) any BB&T Investments in the
BB&T Account and (y) with respect to Eligible Debt Investments or Eligible
Equity Investments, collectively, any Investments in any issuer or obligor
organized or incorporated in under the laws of a jurisdiction other than the
United States of America in excess of 25% of the aggregate amount of Total
Assets (other than, solely with respect to Eligible Equity Investments, any
Investments in MVC Cayman)) to Consolidated Debt (excluding all Indebtedness
pursuant to the BB&T Credit Facility) to be less than 2.5 to 1.0 as of the last
day of any fiscal quarter; provided, that with respect to Guarantee Obligations
incurred by the Company or its Subsidiaries permitted under this Agreement,

 

3



--------------------------------------------------------------------------------

upon receipt by the Administrative Agent of evidence that a note or other debt
instrument will be issued to the Company or such Subsidiary at the time of
payment of such Guarantee Obligations, on terms satisfactory to the
Administrative Agent, evidencing the amounts owing under such Guarantee
Obligation from the Person on whose behalf such Guarantee Obligation was
undertaken, the face value of such note or debt instrument shall be included in
the calculation of “Total Assets” solely for purposes of this
Section 6.1(d)(i).”

Section 5. Conditions Precedent to the Effectiveness of the Waivers and
Amendments.

(a) This Consent, the First Waiver and the Amendment shall become effective as
of the date (such date, the “First Waiver Effective Date”) when, and only when,
the Administrative Agent shall have received:

(i) this Consent, duly executed by the Borrowers, the Administrative Agent and
the Required Lenders;

(ii) a non-refundable consent fee in the amount of $150,000, payable on a pro
rata basis to each Lender consenting to this Consent based on the aggregate
principal amount of its respective outstanding Term Loans and Revolving Credit
Commitments; and

(iii) reimbursement for all its out-of-pocket costs and expenses incurred in
connection with the Credit Agreement and the negotiation, preparation, execution
and delivery of this Consent and the transactions contemplated hereby,
including, without limitation, reasonable fees and other charges of Weil,
Gotshal & Manges LLP, counsel to the Administrative Agent.

(b) The Second Waiver shall become effective as of the date (such date, the
“Second Waiver Effective Date”) when, and only when:

(i) the Second Waiver Trigger Event shall have occurred;

(ii) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrowers stating that, after giving effect to the
Second Trigger Event, (A) no Default or Event of Default shall have occurred and
be continuing and (B) each of the representations and warranties contained in
Section 3 (Representations and Warranties) of the Credit Agreement, the other
Loan Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith is true and correct in
all material respects on and as of the date hereof as if made on and as of such
date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date; and

(iii) the Administrative Agent shall have received reimbursement for all its
out-of-pocket costs and expenses incurred in connection with the Second Waiver

 

4



--------------------------------------------------------------------------------

Trigger Event, including, without limitation, reasonable fees and other charges
of Weil, Gotshal & Manges LLP, counsel to the Administrative Agent.

Section 6. Representations and Warranties.

On and as of the date hereof, after giving effect to this Consent, the Borrowers
hereby represent and warrant to the Administrative Agent and each Lender as
follows:

(a) this Consent has been duly authorized, executed and delivered by each
Borrower and constitutes the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, and
the Credit Agreement as modified by this Consent constitutes the legal, valid
and binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms;

(b) each of the representations and warranties contained in Section 3
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith is true and correct in
all material respects on and as of the date hereof as if made on and as of such
date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date; provided, however, that references therein to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement as modified hereby;

(c) no Default or Event of Default has occurred and is continuing; and

(d) no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Consent, the Credit Agreement or any Loan Document, in each
case as modified hereby (if applicable).

Section 7. Fees and Expenses.

The Borrowers and each other Loan Party agree to pay on demand in accordance
with the terms of Section 9.5 (Payment of Expenses) of the Credit Agreement all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Consent and all other Loan Documents entered into in connection herewith.

Section 8. Reference to the Effect on the Loan Documents.

(a) As of the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as modified
hereby, and this Consent and the Credit Agreement shall be read together and
construed as a single instrument.

 

5



--------------------------------------------------------------------------------

(b) Except as expressly modified hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Consent shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lenders or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.

(d) This Consent shall be deemed a Loan Document.

Section 9. Execution in Counterparts.

This Consent may be executed in any number of counterparts and by different
parties in separate counterpart (including by facsimile), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart of this Consent.

Section 10. Release.

In consideration of the Administrative Agent and the Required Lenders’
willingness to enter into this Consent, each Loan Party hereby releases the
Administrative Agent and each Lender and each of their respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Loan Documents on or prior to the date
hereof.

Section 11. Governing Law.

This Consent shall be governed by and construed in accordance with the law of
the State of New York.

Section 12. Section Titles.

The Section titles contained in this Consent are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

Section 13. Notices.

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

6



--------------------------------------------------------------------------------

Section 14. Severability.

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 15. Successors.

The terms of this Consent shall be binding upon, and shall inure to the benefit
of, the Lenders, the other parties hereto and their respective successors and
assigns.

Section 16. Waiver of Jury Trial.

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Consent or any other Loan Document.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

MVC CAPITAL, INC.,

as Borrower

By:    

Name:

 

Peter Seidenberg

Title:

 

CFO

 

MVC FINANCIAL SERVICES, INC.,

as Borrower

By:    

Name:

 

Peter Seidenberg

Title:

 

Treasurer



--------------------------------------------------------------------------------

GUGGENHEIM CORPORATE FUNDING, LLC,

as Administrative Agent

By:    

Name:

 

William Hagner

Title:

 

Senior Managing Director



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY, as Lender

By:  

Guggenheim Partners Asset Management, LLC

By:    

Name:

 

Anne B. Walsh

Title:

 

Senior Managing Director

 

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE, as Lender

By:  

Guggenheim Partners Asset Management, LLC

By:    

Name:

 

Anne B. Walsh

Title:

 

Senior Managing Director

 

SANDS POINT FUNDING LTD., as Lender

By:  

Guggenheim Investment Management, LLC, its Collateral Manager

By:    

Name:

 

Michael Damaso

Title:

 

Senior Managing Director

 

COPPER RIVER CLO LTD., as Lender

By:  

Guggenheim Investment Management, LLC, its Collateral Manager

By:    

Name:

 

Michael Damaso

Title:

 

Senior Managing Director



--------------------------------------------------------------------------------

KENNECOTT FUNDING LTD., as Lender

By:  

Guggenheim Investment Management, LLC, its Collateral Manager

By:    

Name:

 

Michael Damaso

Title:

 

Senior Managing Director

 

GREEN LANE CLO LTD., as Lender

By:  

Guggenheim Investment Management, LLC, its Collateral Manager

By:    

Name:

 

Michael Damaso

Title:

 

Senior Managing Director

 

IRON HILL CLO LIMITED, as Lender

By:  

Guggenheim Partners Europe Limited, its Collateral Manager

By:    

Name:

 

Adrian Duffy

Title:

 

Senior Managing Director

 

Guggenheim Partners Europe Limited